Citation Nr: 1418617	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-16 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a circulatory disorder of the lower extremities manifested by swelling of the feet, to include secondary to Agent Orange and asbestos exposure.

2.  Entitlement to service connection for right arm numbness, to include secondary to Agent Orange and asbestos exposure.

3.  Entitlement to service connection for leg cramps, to include secondary to Agent Orange and asbestos exposure.

4.  Entitlement to service connection for an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD), to include secondary to Agent Orange and asbestos exposure.

5.  Entitlement to service connection for a skin disorder to include dermatofibroma, epidermal inclusion cyst of the left bicep, left thigh, and right upper back, to include secondary to Agent Orange and asbestos exposure.

6.  Entitlement to service connection for bilateral hearing loss, to include secondary to Agent Orange and asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to July 1972.  He served in Vietnam from August 1970 to August 1971.  This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the in Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In support of his claims, the Veteran testified at a videoconference at the RO in March 2012 before the undersigned Veterans Law Judge of the Board.

The issues of service connection for circulatory disorder of the lower extremities, leg cramps, bilateral hearing loss, skin disorder and psychiatric disorders other than PTSD, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent and credible evidence of an underlying chronic disability involving the right arm besides the Veteran's report of right arm numbness.

2.  The most probative medical and other evidence of record also does not establish the Veteran has the required DSM-IV current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The Veteran does not have a chronic disability involving the right arm as a result or consequence of disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

2.  PTSD was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist and Notify

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  These notice requirements apply to all elements of the claim, including the "downstream" disability rating and effective date elements.  

The Veteran has received all required VCAA notice in April 2009, and there is no pleading or contention that he has not.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In support of his claims, the Veteran testified at a hearing at the RO in August 2012 before the undersigned Veterans Law Judge (VLJ) of the Board.  The Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. 

Similarly, VA also has satisfied its duty to assist him with this claim by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records that he and his representative identified as possibly pertinent to the claims.  He also had VA compensation examinations that included a request for a medical nexus opinion concerning the etiology of his claimed disabilities, especially in terms of whether they were incurred or aggravated during his military service.  38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4). 

The Veteran therefore has received all required notice and assistance concerning the claim that is being adjudicated in this decision.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


II. General Statutes, Regulations and Cases Pertaining to Service Connection

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).

To establish entitlement to direct service connection for the claimed disability, there must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a listed chronic disease (under 38 C.F.R. § 3.309(a) manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology analysis is applicable in cases involving conditions explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a)).

If a Veteran was on the ground in Vietnam, it is presumed that he was exposed to Agent Orange.  If such Veteran subsequently develops certain disorders set out in the law and regulations, within the appropriate presumptive period, service connection may be presumed. 

VA regulations also provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for diseases listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii). 

With respect to claims involving asbestos exposure, there is no specific statutory guidance, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases, which has been incorporated into the VA Adjudication Procedure Manual.  See DVB CIRCULAR 21-88-8, Asbestos-Related Diseases (May 11, 1988); VA Adjudication Procedure Manual Rewrite M21-1MR, IV.ii.2.C.9 (VA Manual).  The provisions stipulate that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease. 

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  VA Manual, paragraph 9(d).  An asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases.  VA Manual, paragraph 9(b) & (c).  The most common disease is interstitial pulmonary fibrosis (asbestosis). Id.  Asbestos fibers also may produce pleural effusions and fibrosis, pleural plaques, mesothelioma of the pleura and peritoneum, lung cancer and cancers of the gastrointestinal tract.  Id. 

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease. VA Manual, paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information. 

The relevant factors discussed in the manual must be considered and addressed by the Board in assessing the evidence regarding an asbestos related claim.  However, the pertinent parts of the manual guidelines on service connection in asbestos-related cases are not substantive rules, and there is no presumption that a veteran was exposed to asbestos solely from cooking duties (or any other type of) service.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

III. Initial Considerations

The Board has considered the lay statements of the Veteran and acknowledges that he is competent to give evidence about what he may have experienced or what he may have observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, the Veteran's statements that he has experiences right arm numbness, as well as psychiatric problems are credible.  However, the statements that these conditions are present and related to service are outweighed by the medical evidence, to include VA examiners' opinions as summarized below.  

The Board gives greater probative weight to the reports and opinions of the evaluating VA examiners because of the consideration of the Veteran's pertinent medical and other history-as accomplished by reviewing the evidence in the claims file, but more so based on the discussion of the underlying rationale of the opinions, which instead is where most of the probative value is derived.  These examiners also have medical expertise, which is another relevant consideration adding to the opinions' greater probative value.  Moreover, the examiners' opinions are mostly supported by the other evidence of record. 

There also is no medical opinion in the file refuting the VA examiners' unfavorable opinions, and the lay statements are insufficient to rebut this opinion given their lessened probative value.  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.

Consequently, the Board finds that the medical opinions are more probative and credible regarding his claims for service connection.

Moreover, as explained below, the records does not contain diagnoses of a right arm disability or PTSD, therefore the Board will not address service connection for these disabilities secondary to asbestos and Agent Orange exposure.  

IV. Service Connection for Right Arm Disability 

The Veteran's STRs show that the Veteran fell on his right arm in August 1968.  X-ray study was negative.  He was given aspirin and an ace bandage.  He was advised not to use his right hand for 3 days.  There is no record of further treatment for the right arm for the remainder of service.  There were no musculoskeletal problems noted on the June 1972 examination conducted prior to his discharge from service. 

Post service VA outpatient records dated in May 2003 relate that the Veteran reported right arm numbness after carrying a television.  He stated that he heard his shoulder crack.  Neurological studies were conducted which were considered normal.  In reporting the diagnostic assessment, it was noted that his symptoms gradually resolved and were suggestive of peripheral cause (nerve or plexopathy).  

In light of the Veteran's claim, the RO scheduled a VA compensation examination in December 2009.  Subsequent to examination and evaluation the examiner concluded:

The Veteran's right arm numbness is not currently diagnosed and will not likely be uncovered with further diagnostic testing.  It is non-dermatonal and does not correspond to a peripheral nerve distribution.  The numbness began in 2005, while the in-service injury occurred in 1968.  A common causal mechanism is very unlikely.  In addition, there are no physical findings suggesting an anatomic condition of the right elbow which may have been caused by the Veteran's injury in service.  Therefore the veteran's right arm disability is not caused by or a result of military service. 

As explained, the most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

In light of the discussion above, the Board finds a lack of competent evidence of a current disability upon which to predicate a grant of service connection for a right arm disability.  In this regard, the Veteran has neither provided nor identified any medical evidence showing a chronic right arm disability.  As noted, VA examiners have been unable to identify any resultant underlying disability-besides the complaints of right arm numbness.  

Mere pain or in this case numbness, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Accordingly, based on this evidentiary record, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection.  

V. Service Connection for PTSD 

The Veteran has the same problem with his claim for service connection for PTSD.  Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

A diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke...in almost anyone " standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

In presenting his arguments the Veteran contends that he has PTSD that is related to combat and specifically two incidents.  He alleges that he was blown from a truck by a mortar attack and on another occasion his bunker was bombed.  

Following a claims file review, the Board concludes that the Veteran does not have a current diagnosis of PTSD, so he has not satisfied his threshold preliminary burden of at least establishing he has the claimed condition.  As noted, in the absence of credible and competent proof he has these alleged condition, there can be no valid claim.  Brammer, supra.

In June 2003, the Veteran underwent his initial VA mental health assessment.  He reported that he experienced anxiety and depression for the previous 10 years.  He reported that served in Vietnam from 1970 to 1971 as a cook with the 632nd heavy equipment maintenance unit.  Significantly however, he stated that he did not see any personal combat duty and he was not traumatized in Vietnam, which the Board notes is inconsistent with his current claims of combat.  He stated that he enjoyed military service but due to his spouse's dissatisfaction with military lifestyle, he resigned.  The diagnosis was depressive disorder, not otherwise specified (NOS).  Since then he has been receiving medication for his anxiety and depressive symptoms.  Listed VA diagnoses have included anxiety and depressive disorders.  

A VA examination was conducted in November 2008.  The VA psychologist noted that the Veteran denied symptoms related to PTSD.  She also found that his psychiatric symptoms were not consistent with an anxiety disorder.  She did not list an Axis I psychiatric disorder.

In sum, post-service medical evidence is devoid of the necessary symptomatology required for diagnoses of PTSD in accordance with the DSM-IV criteria.  In fact, there is no diagnosis of PTSD despite extensive psychiatric treatment.  And because the medical evidence of record does not establish the required DSM-IV diagnosis, the claim necessarily must be denied because there is no current PTSD to attribute to any incident that may have occurred during the Veteran's military service.  Absent this required confirmation that he has the alleged condition, this claim must also be denied because the preponderance of the evidence is against it, so no reasonable doubt to resolve in the Veteran's favor.


ORDER

Service connection for a right arm disability on direct incurrence and as secondary to herbicide and asbestos exposure is denied.

Service connection for PTSD on direct incurrence and as secondary to herbicide and asbestos exposure is denied.


REMAND

Regarding his claim for an acquired psychiatric disorder other than PTSD, as noted VA examination was conducted in November 2008.  The VA examiner concluded that the Veteran did not have anxiety.  In fact she did not list any Axis I psychiatric diagnosis.  However, the psychologist failed to comment on and/or reconcile the previous treatment and diagnoses of anxiety, as well as depression.  Since then the Veteran has continued receiving medical care for both anxiety and depression.  Further medical comment is needed. 

In regard to the claim for service connection for bilateral hearing loss, the Veteran had a VA audiology examination in March 2009.  The audiologist commented that the Veteran's hearing loss was less likely than not related to military service.  This opinion is inadequate because in the rationale for the opinion the examiner specifically cites to the Veteran's normal enlistment and separation examinations as the foundation for the opinion despite the fact that current case law instructs that an examiner may not rely on the fact that the Veteran's hearing was within 'normal' limits for VA purposes, or non-ratable as per 38 C.F.R. §3.385, at the time of separation from service, as the basis for any opinion provided.  Doing so would render the opinion inadequate.  See Hensley v. Brown, 5 Vet. App. 1 (1993).  

Additionally, because the Veteran is competent even as a layman to report the onset of hearing loss, the examiner should specifically address the Veteran's report of any hearing loss in determining whether the current hearing loss is related to his military service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The record contains a December 2009 VA report which contain diagnoses of leg cramps and claudication of the lower extremities, as well as an opinion regarding the etiology of these disorders.  However, medical nexus opinions are needed regarding the possibility that the Veteran's claudication of the lower extremities and the resulting leg cramps are aggravated by his service-connected lumbar spine and/or knee disabilities.

Regarding the claim for service for a skin disorder, the December 2009 VA examination report also reflects diagnoses of keratotic papules of the trunk and extremities; cystic lesions of the right back and left upper arm; and dermal papules of the left anterior thigh.  The examiner concluded that these skin disorders were unrelated to military service.  In reporting the history, the examiner noted that cystic lesions were removed in September 1970 during service.  However, the examiner failed to discuss the December 1970 treatment for facial rash.  It is not clear if this facial rash, contact dermatitis, is related to the currently diagnosed skin disorders.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the psychologist that performed the November 2008 compensation evaluation of the Veteran, if still available.  She should try and reconcile these several prior diagnoses of anxiety and depression, and, even if she still does not believe the Veteran has a chronic psychiatric disorder, she must additionally comment on prior and current psychiatric diagnoses and treatment.

2.  Return the claims file to the audiologist that performed the March 2009 compensation evaluation of the Veteran, if still available, and ask that she submit an addendum statement concerning the likelihood the hearing loss was incurred in or aggravated by the Veteran's active military service.

As the Veteran is competent even as a layman to report the onset of hearing loss while in service, the examiner must specifically address his report of any manifestation during his service and continuance since, in determining whether his hearing loss was incurred in service.  

In providing answers to the above questions, the examiner is advised that she cannot rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. §3.385, at the time of separation from service, as the basis for any opinion provided because doing so would render the opinion inadequate.

3.  Return the claims file to the examiner that performed the December 2009 compensation evaluation of the Veteran, if still available, and ask that he submit an addendum statement concerning:

(a) the likelihood the current skin disorders were incurred in or aggravated by the Veteran's active military service.  The examiner should specifically comment on his in-service treatment for skin disorder to include the December 1970 treatment for facial rash.

(b) Secondly, the likelihood that the current claudication of the lower extremities and resulting leg cramps are related to military service.  The examiner should also consider in the alternative whether his claudication and resulting leg cramps are secondary to, i.e., proximately due to, the result of, or chronically aggravated by his already service-connected lumbar spine and/or bilateral knee disabilities.

4.  Thereafter, the RO should readjudicate the issues in appellate status.  If the benefits sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and an opportunity to respond.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).







______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


